Title: David Griffith to John Adams, 26 Jun. 1786
From: Griffith, David
To: Adams, John


          
            
              Sir,
            
            

              Philadelphia

               26th. June 1786
            
          

          The General Convention of the Protestant Episcopal Church
            acknowledge themselves greatly obliged to your Excellency, for your kind attention to
            their religious concerns, in forwarding their endeavours to obtain Consecration for
            Bishops, and such a succession in the Orders of her Ministry as is most conformable to
            their principles, and agreeable to their wishes.
          Having instructions, from the Convention, to transmit, to your
            Excellency, their Vote of thanks, I do myself the honor, now, to inclose it. 
          With the greatest respect for your Character, both private and
            publick, I have the honor to be, Your Excellency’s, most humble /and Obedient Servt.

          
            
              David Griffith, Prest.
            
          
        